AMENDED SCHEDULE A TO AGREEMENT AND DECLARATION OF TRUST OF OLD MUTUAL FUNDS II AS AMENDED DECEMBER 9, 2008 OLD MUTUAL FUNDS II PORTFOLIOS AND CLASSES THEREOF PORTFOLIO CLASSES OF EACH PORTFOLIO Old Mutual Advantage Growth Fund Institutional Class Old Mutual Analytic U.S. Long/Short Fund Class A Class C Institutional Class Class Z Old Mutual Barrow Hanley Core Institutional Class Bond Fund Old Mutual Barrow Hanley Value Fund Class A Class C Institutional Class Class Z Old Mutual Cash Reserves Fund Class A Class C Institutional Class Class Z Old Mutual Columbus Circle Technology and Communications Fund Class A Class C Institutional Class Class Z Old Mutual Developing Growth Fund Class A Class C Institutional Class Class Z Old Mutual Discover Value Fund Institutional Class Old Mutual Dwight High Yield Fund Institutional Class Old Mutual Dwight Intermediate Fixed Class A Income Fund Class C Institutional Class Class Z Old Mutual Dwight Short Term Fixed Income Fund Class A Class C Institutional Class Class Z Old Mutual Focused Fund Class A Class C Institutional Class Class Z Old Mutual Growth Fund Class A Class C Institutional Class Class Z Old Mutual Heitman REIT Fund Class A Class C Institutional Class Class Z Old Mutual Large Cap Growth Fund Class A Class C Institutional Class Class Z Old Mutual Mid-Cap Fund Class A Class C Institutional Class Class Z Old Mutual Select Growth Fund Class A Class C Institutional Class Class Z Old Mutual Small Cap Fund Class A Class C Institutional Class Class Z Old Mutual Strategic Small Company Fund Class A Class C Institutional Class Class Z Old Mutual TS&W Small Cap Value Fund Class A Class C Institutional Class Class Z Old Mutual TS&W Mid-Cap Value Fund Class A Class C Institutional Class Class Z By: /s/ Robert T. Kelly Name: Robert T. Kelly Title: Treasurer
